Citation Nr: 18100081
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-20 697
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD) is remanded for additional development.
The Veteran served on active duty from August 1967 to August 1969, to include service in the Republic of Vietnam. 
In his June 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board of Veterans Appeals (Board).  However, in February 2016, he withdrew that request.  As the Veteran has not requested an additional hearing, the Board considers his hearing request withdrawn. 38 C.F.R. § 20.704 (2017). 
Based on the statements of the Veteran and his representative (see February 12, 2018 Appellants Brief), as well as the medical evidence of record (see March 26, 2014 VA treatment note which includes bipolar disorder on the Veterans problem list), and in light of the holding in Clemons v. Shinseki, the Veterans claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 
 
The matter is REMANDED for the following actions:

1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file, to include VA Medical Center records dated since April 2014.  All other properly identified treatment records, to include private treatment records, should be obtained if the necessary authorization is provided by the Veteran.  The Board notes that the Veteran has asserted a history of bipolar disorder for which he underwent court-ordered psychological treatment.  The Veteran should be asked to complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private medical records relevant to the claim on appeal.  
If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159 (c)-(e)), to include notifying the Veteran of the unavailability of the records.
2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  While the Veteran was afforded VA examinations as to his claim for service connection for PTSD in October 2013 and January 2014, the record reflects additional possible psychiatric diagnoses for which no opinion has been provided, to include his asserted history of bipolar disorder.  
The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner should list all psychiatric disorders present.  If a trauma and stressor-related disorder such as PTSD is diagnosed, the examiner should list all traumatic and stressful events contributing to such disorder.  
Based on a review of the evidence, the VA examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise related to service. 
A complete rationale for any opinion expressed  to include citation to specific medical documents and clinical findings  must be included in the report.
3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
 

